Roberts, J.
It is contended, that the court erred in admitting the testimony of Willis Hankla and wife, and W. T. and R. B. Gaddie, offered by the intervenor, Jesse Gaddie, in support of his right to the negro, by establishing the loan. The bill of exceptions shows that the testimony of these witnesses was objected to by Tucker, upon the ground that they “were parties defendants to said suit, and interested in the event or result thereof, as heirs or distributees of Malvina E. Tucker, the deceased wife of plaintiff.” The objection of their being parties to the suit, so far as their own interest is concerned, is obviated by the statute, which gives a party a right to the testimony of “the opposing party,” if he should desire it. (O. & W. Dig. 127, Art. 481.) The interest of these witnesses was in favor of Tucker, and not of Jesse Gaddie; for if Tucker gained the negro, they were entitled to an interest as distributees of the estate of Malvina E. Tucker, deceased.
As to the hire of the negro, Willis’s interest was balanced; for he was primá facie, liable for the hire of the negro to the owner. But if Tucker gained the suit, Willis would be liable for the costs of the suit. If Jesse Gaddie, the intervenor, gained the suit, Tucker would be adjudged to pay the cost. Tucker was therefore interested, to the extent of the costs of the suit, as between him and Tucker, that Jesse Gaddie should gain the suit; and to that extent he was giving evidence for himself, which was sufficient to disqualify him. (1 Greenleaf’s Ev. § 347.)
This objection was not taken below, and is not embraced in the bill of exceptions, and therefore cannot now avail the ap*250pellee. The court below was not required to do more than respond to the objection made. (Houston v. Perry and Williams, 5 Texas Rep. 467.) There was no error in admitting the testimony under the objection made to it.
The loan of the negro was fully established by the evidence, and the verdict fully authorized by the proof.
Judgment affirmed.